         Case 1:20-cv-03092-MKD          ECF No. 27   filed 05/28/21   PageID.908 Page 1 of 3




 1                                                                                  FILED IN THE
                                                                                U.S. DISTRICT COURT
                                                                          EASTERN DISTRICT OF WASHINGTON


 2                                                                        May 28, 2021
                                                                               SEAN F. MCAVOY, CLERK
 3

 4

 5                          UNITED STATES DISTRICT COURT

 6                        EASTERN DISTRICT OF WASHINGTON

 7   ENRIQUE P.1,                                         No. 1:20-cv-03092-MKD

 8                          Plaintiff,                    ORDER GRANTING
                                                          STIPULATED MOTION FOR
 9   vs.                                                  REMAND PURSUANT TO
                                                          SENTENCE FOUR OF 42 U.S.C. §
10   ANDREW M. SAUL,                                      405(g)
     COMMISSIONER OF SOCIAL
11   SECURITY,                                            ECF Nos. 19, 26

12                          Defendant.

13            Before the Court is the parties’ Stipulated Motion for Remand, ECF No. 26,

14   requesting remand of the above-captioned matter to the Commissioner for

15   additional administrative proceeding pursuant to sentence four of 42 U.S.C. §

16   405(g). Attorney D. James Tree represents Plaintiff. Attorney Martha Boden

17
     1
         To protect the privacy of plaintiffs in social security cases, the undersigned
18
     identifies them by only their first names and the initial of their last names. See
19
     LCivR 5.2(c).
20



     ORDER - 1
      Case 1:20-cv-03092-MKD      ECF No. 27   filed 05/28/21   PageID.909 Page 2 of 3




 1   represents Defendant. The parties have consented to proceed before a magistrate

 2   judge. ECF No.8.

 3         After consideration, IT IS HEREBY ORDERED that:

 4         1. The parties’ Stipulated Motion for Remand, ECF No. 26, is GRANTED.

 5         2. The above-captioned case be REVERSED and REMANDED to the

 6   Commissioner of Social Security for further administrative proceeding pursuant to

 7   sentence four of 42 U.S.C. § 405(g).

 8         The parties have stipulated to the following:

 9         On remand, the Appeals Council will instruct the ALJ to:

10            • Offer Plaintiff the opportunity for a new hearing;

11            • Consider Plaintiff’s allegations regarding migraines at steps two and

12               three, as warranted, of the sequential evaluation process;

13            • Reevaluate Plaintiff’s residual functional capacity; and

14            • Continue with the sequential evaluation and issue a new decision.
15   See ECF No. 26 at 1-2.

16         3. Judgment shall be entered for PLAINTIFF.

17         4. Plaintiff’s Motion for Summary Judgment, ECF No. 19, is STRICKEN

18   AS MOOT.

19         5. Upon proper presentation, this Court consider Plaintiff’s application for

20   fees and expenses under the Equal Access to Justice Act, 28 U.S.C. § 2412(d).



     ORDER - 2
      Case 1:20-cv-03092-MKD    ECF No. 27    filed 05/28/21   PageID.910 Page 3 of 3




 1        The District Court Executive is directed to enter this Order, enter

 2   Judgment, forward copies to counsel, and CLOSE THE FILE.

 3        DATED May 28, 2021.
                                s/Mary K. Dimke
 4                              MARY K. DIMKE
                       UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20



     ORDER - 3
